Case 2:06-cv-05455-MCA-LDW Document 749 Filed 01/24/20 Page 1 of 1 PageID: 11366



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

               CHAMBERS OF                                      MARTIN LUTHER KING COURTHOUSE
         MADELINE COX ARLEO                                        50 WALNUT ST. ROOM 4066
     UNITED STATES DISTRICT JUDGE                                      NEWARK, NJ 07101
                                                                         973-297-4903
  January 24, 2020

  VIA ECF & MAIL:
  Jesus J. Palmeroni
  3308 Route 940, Suite 104
  Mount Pocono, PA 18344

  Vincent Rosarbo
  23 Thistle Meadow Lane
  Branford, CT 06405
                                         LETTER ORDER

         Re:     N.V.E., Inc. v. Palmeroni, et al.,
                 Civil Action No. 06-5455_______

  Dear Litigants:

          A pre-trial telephone status conference will be held on March 10, 2020 at 4:00 p.m.
  Plaintiff’s counsel will initiate the call and contact the Court when all parties are on the line.

         By March 4, 2020, Plaintiff’s counsel shall submit to the Court the following materials:

                 •   A neutral statement of the case;
                 •   Proposed jury instructions and verdict form;
                 •   Voir dire questionnaire;
                 •   All exhibits to be presented at trial, including page-and-line copies of all
                     deposition transcripts that will be offered as evidence.

         Plaintiff’s counsel shall also provide a copy of the above materials to Mr. Palmeroni and
  Mr. Rosarbo, and the parties shall meet and confer regarding these materials prior to the March 10
  teleconference. Trial is scheduled to commence at 9:30 a.m. on March 24, 2020.

                                                   SO ORDERED.

                                                    /s Madeline Cox Arleo__________
                                                    MADELINE COX ARLEO
                                                    UNITED STATES DISTRICT JUDGE
